COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED


              Argued by videoconference


              WILLIAM G. FENDLEY, IV
                                                                               MEMORANDUM OPINION* BY
              v.      Record No. 1430-20-2                                    JUDGE MARY GRACE O’BRIEN
                                                                                    AUGUST 3, 2021
              RACHEL B. FENDLEY


                                     FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                               Randall G. Johnson, Jr., Judge

                                Christopher T. Holinger (Mary T. Morgan; Golightly Mulligan &
                                Morgan, PLC, on briefs), for appellant.

                                Michael P. Tittermary (Tittermary Law, PLC, on brief), for appellee.


                      Rachel B. Fendley (“wife”) was granted a divorce from William G. Fendley, IV (“husband”)

              based on a one-year separation, pursuant to Code § 20-91(A)(9)(a). Husband contends that the

              court erred by denying his motion for a continuance when his fourth lawyer withdrew the morning

              of trial. He also challenges certain factual findings by the court and its rulings regarding equitable

              distribution and child support credits.

                                                          BACKGROUND

                      The parties married in 2005 and had three children. Husband was employed as a tax

              attorney and also maintained a financial interest in a family business. Wife did not work outside the

              home for the majority of the marriage.

                      Husband and wife separated briefly in 2013. After reconciling, they executed a marital and

              reconciliation agreement (“the MRA”) in May 2013 that included a provision revoking their prior


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
prenuptial agreement. Husband subsequently left his employment with a law firm to work in his

family business. Conflicts arose, and husband’s father offered to terminate husband’s employment

with a severance package of nine months’ salary. Husband rejected the offer and was fired without

severance pay. He began working for another law firm but was terminated in April 2019.

According to wife, husband struggled with alcohol and prescription drug abuse.

        On March 21, 2019, wife obtained an emergency protective order after husband threatened

to “bury” her, “tear [her] body apart,” “dance on [her] coffin,” and “burn the house down with [her]

in it.” The emergency protective order was converted to a preliminary protective order and

extended twice. Husband was evaluated at a mental health facility, and on April 19, wife filed for

divorce. On June 3, the preliminary protective order was dismissed after a hearing on the merits in

the juvenile and domestic relations district court.

        Husband first changed counsel on June 19, 2019. On July 15, the circuit court entered a

pendente lite order requiring the parties to deposit all income into a joint BB&T checking account

and granting them “equal access” to “make expenditures for necessary family expenses.” The order

contained a separate provision enjoining the parties from “waste, dissipation, transfer, disposal,

sale[,] and/or diminution of any marital and part-marital assets” and specifically requiring them to

“preserve [their] marital and separate assets . . . so that they are forthcoming in the division of the

marital estate.” Trial was set for March 23, 2020.

        On January 13, 2020, husband’s second lawyer filed a motion to withdraw stating that he

was “obligated to withdraw” because “[t]he attorney-client relationship has become untenable.”

The court granted the motion and, over wife’s objection, also granted husband’s request to continue

a pretrial hearing to February 14. Husband subsequently requested a continuance of the March 23

trial so his new counsel could prepare. However, on March 18, the court sua sponte continued the



                                                   -2-
trial until August 10 due to the judicial emergency resulting from the COVID-19 pandemic. On

June 12, husband’s third attorney withdrew, and new counsel entered her appearance.

       On August 7, 2020, the last business day before trial, husband’s fourth attorney filed a

motion to withdraw because “[t]he relationship between attorney and client has become untenable

to the extent that the attorney must withdraw pursuant to Va. Rule Prof. Conduct 1.16(a)(1).” The

morning of trial, August 10, counsel advised the court that continuing to represent husband would

“compromise [her] compliance with the ethical rules.” The court granted her motion.

       Husband then moved for a continuance based on his attorney’s withdrawal. The court stated

that because of delays caused by the pandemic, the case could not be heard “until next year.” The

court further noted that husband had “been through four attorneys” and wife, who had witnesses

present, “has a right to have this case tried in a timely way and manner.”

       Husband conceded that the only reason he wanted an attorney was to assist him in settling

the case. The court responded,

               [T]his case has been pending for months and months and months[,]
               and there [have] been plenty of opportunities and time for the parties
               to get together and settle it[.] [T]he parties have a right to disagree[,]
               and if they disagree, we come to court and that’s why we’re here.
               The case is ready to be tried.

The court denied husband’s motion, and he proceeded pro se.

       The evidence established that during the marriage, husband maintained a retirement account

with a pre-separation value of approximately $275,000. Pursuant to the MRA, wife was entitled to

fifty percent of the account if the parties divorced. On May 20, 2019, before entry of the pendente

lite order to preserve marital assets, husband withdrew $80,000 from the retirement account. He

withdrew another $26,370 on November 26, 2019, after entry of the pendente lite order. Husband

introduced evidence attempting to show that he used the funds to pay the family’s living expenses

while the divorce was pending. Wife disputed husband’s evidence; she asserted that the
                                                  -3-
withdrawals were without her knowledge and consent. She asked the court to value the retirement

account as of May 20, 2019, before husband’s first withdrawal.

        The court found that although some money was used toward the family’s expenses and

debts, “neither party presented conclusive evidence accounting for all the funds.” It held that

because husband’s $80,000 withdrawal occurred before the pendente lite order, wife was required to

show husband used the funds for nonmarital expenses, and she did not do so.

        However, the court ruled that because husband withdrew $26,370 on November 26, 2019,

after entry of the pendente lite order, he had the burden to show that those funds were used in

compliance with the order, and he was unable to do so. Accordingly, the court valued the

retirement account as of November 26, 2019, immediately before husband’s second withdrawal.

        The parties disputed liability for overdue state and federal taxes. Husband contended that

wife was responsible for the tax debt because she managed the family’s finances when the estimated

taxes were not paid. The court classified the debt as marital, and in distributing it the court referred

to “the acts of [h]usband contributing to the dissolution of the marriage” and “the ability of the

[p]arties to pay the debt.” The court distributed the entire debt to husband.

        The court awarded wife guideline child support, retroactive to the date she filed for support,

and ordered that husband was entitled to a credit for “any and all payments made since this date.”

The final decree of divorce credited husband with $8,940 and reduced his arrears accordingly.

        After the court issued a letter opinion, husband filed objections and a motion for rehearing.

He argued in part that, without counsel, he was unable to present evidence adequately, and as a

result, the court made certain erroneous factual findings. The court denied the motion, ruling that

the purported factual errors were not material and thus would not change the outcome of the case.

The court entered a final decree of divorce, and this appeal followed.



                                                  -4-
                                             ANALYSIS

                                  A. Denial of Continuance Motion

        Husband contends that the court erred by “denying [his] [m]otion for a [c]ontinuance after

allowing trial counsel to withdraw on the morning of trial.” We reverse a court’s decision denying a

continuance request “only upon a showing of abuse of discretion and resulting prejudice to the

movant.” Haugen v. Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34 (2007). See also

Shah v. Shah, 70 Va. App. 588, 593-95 (2019).

        Husband argues that the court abused its discretion by improperly focusing on the number of

attorneys he retained rather than assessing his responsibility for other trial delays. He next argues

that the court’s abuse of discretion prejudiced him because, without counsel, he could not

effectively articulate legal arguments, cross-examine witnesses, or introduce evidence.

        The court considered several factors while ruling on husband’s continuance motion,

including the history of the case. Husband received a continuance of a pretrial hearing when his

second attorney withdrew for ethical reasons in January 2020. Although the next continuance to

August 2020 was precipitated by the COVID-19 judicial emergency, at that time husband had a

pending motion to continue the trial so his third lawyer could prepare. On the date of trial,

husband’s fourth attorney withdrew because the attorney-client relationship had “become

untenable,” and husband again moved for a continuance. Based on this pattern of attorney

withdrawals and requests for continuances, the court could reasonably infer that husband’s ability to

cooperate with new counsel and proceed to trial was unlikely. Further, in observing that the case

could not be heard until the next year if continued, the court “recognized its role in ensuring the

prompt disposition of the case.” See Shah, 70 Va. App. at 594. The court’s denial of husband’s

motion was “well within its inherent authority to efficiently administer the cases on its docket.” See

id.
                                                 -5-
        Husband relies on Mills v. Mills, 232 Va. 94 (1986), in which the trial court abused its

discretion by denying a continuance when the moving party’s counsel withdrew on the morning of

trial. However, husband’s reliance is misplaced. In Mills, “[n]othing in the record” suggested that

the party’s “purpose in requesting a continuance was to delay or evade her trial.” Id. at 96. Here,

by contrast, husband had a history of untenable relationships with attorneys, had previously

requested continuances, and conceded that he only wanted new counsel to pursue settlement

negotiations. Based on these circumstances, the court could fairly conclude that husband sought to

“delay or evade [his] trial.” See id.

        Also, unlike in Mills where the wife was prejudiced by having to litigate “a complex matter

without the assistance of counsel,” see id., husband is himself a lawyer and thus not unfamiliar with

applicable legal standards. In fact, the record reflects that he cogently presented evidence and

prevailed on certain significant issues.

        Because husband failed to show an abuse of discretion or resulting prejudice, we affirm the

court’s denial of his continuance motion.

                                           B. Factual Findings

        Husband identifies three factual errors in the court’s letter opinion that he claims affected the

outcome of the case. He contends that the court erroneously found that the preliminary protective

order was dissolved by agreement, that he admitted himself into a psychiatric facility, and that the

parties reached an agreement concerning pendente lite support. He raised each issue in his motion

for rehearing, which the court denied.

        “[W]hen a court hears evidence at an ore tenus hearing, its decision is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support it[.]”

Wright v. Wright, 61 Va. App. 432, 466-67 (2013) (quoting Goodhand v. Kildoo, 37 Va. App. 591,

599 (2002)). Even if error does occur, “[n]on-constitutional error is harmless ‘[w]hen it plainly
                                                  -6-
appears from the record and the evidence given at the trial that the parties have had a fair trial on the

merits and substantial justice has been reached.’” Driscoll v. Hunter, 59 Va. App. 22, 36 (2011)

(quoting Code § 8.01-678).

        The record supports husband’s contention that the preliminary protective order was

dissolved after a hearing, not by agreement as stated in the court’s letter opinion. However, the

misstatement was immaterial. The court did not consider the disposition of the protective order in

making its equitable distribution or support awards. It merely alluded to husband’s conduct that

resulted in the emergency protective order to establish the date that wife left the residence and

thereby determine the date of separation. When the error was brought to the court’s attention in

husband’s motion for rehearing, the court explained that whether the protective order was dismissed

by agreement or after a hearing had no effect on its rulings.

        Husband’s second allegation is that the court incorrectly referred to him being “admitted” to

a mental health facility. He contends that he merely visited a mental health facility for an

evaluation. However, at trial, husband testified that he “checked himself in to have a diagnosis

done,” which the court fairly characterized as husband being “admitted” to the facility. More

significantly, the particulars of his mental health evaluation did not factor into the court’s rulings on

equitable distribution and support.

        Finally, husband challenges the court’s finding that the parties reached a pendente lite

support agreement at a hearing in February 2020. Husband argues that because no signed order or

transcript of the hearing was introduced, the court erred by finding that the parties had an

agreement. See Code § 20-155 (providing that an agreement between spouses “is not required to be

in writing and is considered to be executed” if it is “recorded and transcribed by a court reporter and

affirmed by the parties on the record personally”).



                                                  -7-
        In its letter opinion, the court referred to a February 2020 “agreement” that husband would

pay pendente lite spousal support from his family-business distributions. Although the agreement

was unenforceable under Code § 20-155, the court found that it reflected husband’s willingness and

ability to pay spousal support going forward. However, the court did not order husband to comply

with the purported agreement and did not find that husband owed any money because of its terms.

        After considering husband’s motion for rehearing, the court specifically ruled that even if

his contentions were correct, the court would not have altered its rulings. Likewise, based on our

review of the record, we conclude that any factual error contained in the court’s letter opinion was

harmless; husband received a fair trial on the merits and substantial justice was reached. See

Driscoll, 59 Va. App. at 36; Code § 8.01-678.

                               C. Retirement Account Valuation Date

        Husband contends the court erred by using November 26, 2019, rather than the trial date, for

valuing his retirement account. He argues that his $26,370 withdrawal on that alternate date should

not have been included in determining the account’s value.

        Code § 20-107.3 addresses equitable distribution of marital property and requires a court to

“determine the value of any such property as of the date of the evidentiary hearing on the evaluation

issue” unless “for good cause shown, in order to attain the ends of justice, [the court] order[s] that a

different valuation date be used.” Code § 20-107.3(A). “[W]e review the court’s determination of a

valuation date for abuse of discretion.” Wright, 61 Va. App. at 463 (quoting Thomas v. Thomas, 40

Va. App. 639, 647 (2003)).

        Husband’s $26,370 withdrawal occurred after entry of the pendente lite order that

specifically directed the parties to preserve marital assets. Husband argues the court ignored his

evidence that he used this money for legitimate marital expenses. However, the pendente lite order

was an absolute bar to husband withdrawing money from any retirement account; no exception was
                                                  -8-
provided for payment of “legitimate marital expenses.” Rather, marital expenses were to be paid

from the BB&T checking account into which the parties were directed to deposit their respective

incomes. Because husband withdrew $26,370 in violation of the pendente lite order, the court did

not abuse its discretion by using that withdrawal date to calculate the value of the retirement

account.

                                        D. Liability for Tax Debt

        Husband contends that the court erred by assigning him sole responsibility for the parties’

tax debt. The court classified the parties’ tax liabilities as marital but distributed the entire debt to

husband. In making this distribution, the court explained that it considered the relevant factors,

including “specifically the acts of [h]usband contributing to the dissolution of the marriage . . . [and]

the ability of the [p]arties to pay the debt.” See Code § 20-107.3(E) (providing factors for

determining equitable distribution of marital property).

        An equitable distribution award “will not be set aside unless it is plainly wrong or without

evidence to support it.” Srinivasan v. Srinivasan, 10 Va. App. 728, 732 (1990). “In reviewing an

equitable distribution award on appeal, we have recognized that the trial court’s job is a difficult

one, and we rely heavily on the discretion of the trial judge in weighing the many considerations

and circumstances that are presented in each case.” Moran v. Moran, 29 Va. App. 408, 417 (1999)

(quoting Klein v. Klein, 11 Va. App. 155, 161 (1990)).

        Husband argues that the court should have considered the federal tax code provision that

provides for “joint and several” tax liability when a joint return is filed. See I.R.C. § 6013(d)(3).

He also contends that because wife was managing the parties’ finances when the tax liability

accrued, the court erred by not distributing any of that debt to her.

        The tax code’s reference to “joint and several” liability defines how the IRS may collect

taxes from parties who file jointly, not how a court must allocate liability in the context of equitable
                                                   -9-
distribution. Cf. Decker v. Decker, 17 Va. App. 12, 21-22 (1993) (declining to award a tax refund

check to a wife with no income simply “because of the technical form in which the tax estimated

vouchers were filed” when all reported income was attributable to the husband). Here, the court

was not constrained by the tax code and appropriately considered the relevant factors under Code

§ 20-107.3(E), including husband’s role in the dissolution of the marriage and the parties’ relative

ability to pay the debt. Wife earned no income during the years that the liability accrued; the court

effectively allocated the tax liability in proportion to each party’s income for the relevant years.

          Because allocating the entire tax liability to husband was neither plainly wrong nor without

evidence to support it, the court did not abuse its discretion.

                                 E. Credit for Child Support Payments

          The court’s child support ruling included a provision that support was retroactive to April

19, 2019, the date wife filed for support, and husband would receive a “credit [for] any and all

payments made since this date.” The divorce decree prepared by wife awarded husband a $8,940

credit before establishing arrears.1

          Husband argues that he did not receive appropriate credit for payments he made to third

parties on behalf of the children “not just for their basic needs, but for the activities they enjoy[]

. . . like music lessons, sports, and recreational activities.” We review the determination of child

support credits for an abuse of discretion. See Commonwealth v. Skeens, 18 Va. App. 154, 160

(1994).

          Husband concedes that his third-party payments were “non-conforming support payments”

not made pursuant to any existing court order. See Gallagher v. Gallagher, 35 Va. App. 470, 476

(2001) (en banc) (quoting Skeens, 18 Va. App. at 158). Normally, payments to third-party vendors


          1
        At oral argument, wife stated that this dollar amount reflected reimbursement for a
withdrawal she made in April 2020 from the parties’ joint checking account.
                                                - 10 -
for “items such as ‘day care, doctor visits [and] food’” are considered gifts or gratuities and do not

entitle a payor to receive credit. Zedan v. Westheim, 60 Va. App. 556, 583 (2012) (alteration in

original) (quoting Gallagher, 35 Va. App. at 479 n.1). This Court has articulated two requirements

for crediting non-conforming payments: “(1) an agreement by the parties which modifies the terms

or method of payment; and (2) no adverse effect on the support award.” Id. at 582 (quoting

Gallagher, 35 Va. App. at 476).

        Husband does not contend, nor does the record reflect, that the parties had a specific

agreement for him to make the third-party payments on behalf of his children. Accordingly, the

court did not abuse its discretion in declining to award him anything more than the $8,940 that wife

credited to him.

                                     F. Appellate Attorneys’ Fees

        Wife requests the attorneys’ fees and costs she incurred in this appeal. Pursuant to Rule

5A:30, in domestic relations cases where attorneys’ fees are recoverable, this Court may award

some or all of the fees requested or “remand the issue to the circuit court . . . for a determination

thereof.” Rule 5A:30(b)(1), (2). Whether to award fees is discretionary. Friedman v. Smith, 68

Va. App. 529, 545-46 (2018). “[T]his Court’s decisions regarding attorney’s fees and costs are

based on its consideration of factors including whether the requesting party prevailed, whether the

appeal was frivolous, whether either party generated unnecessary expense or delay in pursuit of its

interests, as well as ‘all the equities of the case.’” Id. at 546 (quoting Rule 5A:30(b)(3)). See also

Rule 5A:30(a) (authorizing taxation of costs against an appellant if a judgment is affirmed).

        Here, we find that husband generated unnecessary expenses and delays and the equities of

the case warrant awarding wife her appellate attorneys’ fees. He retained four different lawyers

during the pendency of the divorce, two of whom withdrew due to ethical conflicts. Husband

conceded that he sought a continuance to pursue settlement rather than try the case, yet the matter
                                                  - 11 -
had been pending for over a year without demonstrable progress toward settlement. Further,

husband’s appeal lacks merit insofar as he challenges factual findings by the court that are either

well supported by the record or had no bearing on the outcome in the court below.

       Accordingly, we find that wife is entitled to her reasonable appellate attorneys’ fees and

remand the matter to the circuit court for a determination of that amount. See Rule 5A:30(b)(2);

Friedman, 68 Va. App. at 545-46. On remand,

              in determining the reasonableness of such an award the circuit court
              should consider all relevant factors, including but not limited to, the
              extent to which the party was a prevailing party on the issues, the
              nature of the issues involved, the time and labor involved, the
              financial resources of the parties, and the fee customarily charged in
              the locality for similar legal services.

Rule 5A:30(b)(4). Costs shall also be taxed against husband. Rule 5A:30(a).

                                           CONCLUSION

       The court did not abuse its discretion in denying husband’s motion for a continuance, using

an alternate date for valuing his retirement account, apportioning the tax debt, and awarding his

child support credit. Further, any factual errors in the letter opinion were harmless because they did

not affect the outcome. For these reasons, we affirm the court’s decisions. We also award wife her

reasonable attorneys’ fees and costs incurred on appeal and remand for the limited purpose of

determining that amount.


                                                                             Affirmed and remanded.




                                                - 12 -